Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 1 of 15 PageID #: 32
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 2 of 15 PageID #: 33
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 3 of 15 PageID #: 34
                Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 4 of 15 PageID #: 35

    Virginia bepartment of Corrections
                                                                                                                  COV\pgs93728
    Offender Monthly Trust Statement                                                                              10/29/2020 11:48:47 AM
                                                                                                                  corissnap
    Facility: GREEN ROCK CORRECTIONAL CENTER FG
    Fiscal Period: April 2020 - Closed 05/01/2020                            From: 4/1/2020 To: 5/1/2020
                                                                                    -- ,
    Post Date      Batch Num-b�..--------··             Transaction D�;-�ription              T-C-REF ,. Amount.,..                   Received From/
                                                                                                                                      Payee Name
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR_S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR_S02                    Legal Mail Postage Loan_____________________    198-211            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-511            0.50 +
      04/22/2020 GROC20200422DPR_S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR S02                    Legal Mail Postage Loan                         198-211            0.50 +
      04/22/2020 GROC20200422DPR_S02                    Legal Mail Postage Loan                         198-511            0.50 +
1     04/22/2020 GROC20200422WDR_S02                    Legal Mail Postage                              84-511             0.50 -
      04/22/2020 GROC20200422WDR_S02                    Legal Mail Postage                              84-511             0.50 -
      04/22/2020 GROC20200422WDR_S02                    Legal Mail Postage                              84-511             0.50 -
      04/22/2020 GROC20200422WDR_S02                    Legal Mail Postage                              84-511             0.50 -
      04/22/2020   GROC20200422WDR_S02                  Legal Mail Postage                              84-511             0.50 -
      04/22/2020   GROC20200422WDR_S02                  Legal Mail Postage                              84-511             0.50 -
      04/22/2020   GROC20200422WDR S02         Legal Mail Postage                                       84-511             0.50 -
      04/22/2020   GROC20200422WDR_S02         Legal Mail Postage                                       84-511             0.50 -
'.__ 04/24/2020    GROC20200424DPR_SOS _ ·---- Legal M�i!_��stage Loa�___,,______                       198-211            1.40 +
: 04/24/2020       GROC20200424DPR SOS         Legal Mail Postage Loan                                  198-511            1.40   +
      04/24/2020   GROC20200424WDR S04         Legal Mail Postage                                       84-511             1.40   -
      04/28/2020   GROC20200428DPR_S03         Legal Mail Postage Loan                                  198-511            0.50   +
      04/28/2020 GROC20200428DPR S03                    Legal Mail Postage Loan                         198-211            0.50   +
      04/28/2020 GROC20200428WDR S02                    Legal Mail Postage                              84-511               0.50 -
      04/29/2020 GROC20200429DPR_S01                    Legal Photocopies Loan                          197-511              9.60 +
      04/29/2020 GROC20200429DPR S01           Legal Photocopies Loan                                   197-211              9.60 +
I     04/29/2020 GROC��3,q��29WDR_��?.. -·- ,. Legal Photocopies. . . . .... .. __
                                                                                   __.,.......                            ·-�:�9 -
                                                                                                   " ...85-511 -·- .........                . .. _ . .. .. ··-··-----
    Ending              SPEND          HOLD        SAVINGS       COMMISSARY UNCLAIMED                  RESERVE          COURT           CHILD SUPPORT
    Payables:            (511)         (512)         (513)          (514)     (515)                      (516)           (519)               (520)
                         0.00          25.00        113.91           0.00      0.00                       0.00           10.34                0.00
    Ending              LOANS            MEDCO LOANS
    Receivables:         (211)              (212)
                        549.10                  0.00




                                                                Page-2
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 5 of 15 PageID #: 36
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 6 of 15 PageID #: 37
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 7 of 15 PageID #: 38
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 8 of 15 PageID #: 39
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 9 of 15 PageID #: 40
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 10 of 15 PageID #: 41
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 11 of 15 PageID #: 42
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 12 of 15 PageID #: 43
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 13 of 15 PageID #: 44
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 14 of 15 PageID #: 45
Case 1:20-cv-01351-RGA Document 7 Filed 11/10/20 Page 15 of 15 PageID #: 46
